Citation Nr: 1442003	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  06-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a left ankle disability manifested by degenerative changes, talonavicular joint, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2007 decisions rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the September 2005 decision, the RO, in pertinent part, denied entitlement to service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral knee disorder.  The Veteran appealed that decision.  In September 2006, the Veteran and his sister testified during a hearing before Veterans Law Judge Sabulsky.  

In June 2007, while the claims for service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral knee disorder were pending before the Board, the RO adjudicated and denied claims of entitlement to service connection for a bilateral hip disability, and bilateral ankle disabilities.  The Veteran appealed the denial of those claims.  

In October 2007, the Board remanded the claims for service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral knee disorder to the RO.  

In January 2008, the Veteran requested a hearing as to the appeal of the claims for service connection for bilateral hip and bilateral ankle disabilities.  In June 2008, the undersigned conducted a hearing on those issues.  Testimony was also taken regarding the claim for service connection for a bilateral knee disability.  

In October 2008, the Chairman assigned a panel to decide the appeal.  See 38 C.F.R. § 20.707.  A panel of three Veterans Law Judges was assigned because two Veterans Law Judges had taken testimony on some of the issues on appeal, pursuant to Board rules then in effect.  In November 2008, the panel, including the undersigned, issued a decision denying claims of entitlement to service connection for bilateral plantar fasciitis and a bilateral knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a precedential decision, finding that the statutes and regulations regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all the Board members who will ultimately decide the appeal and that the failure to afford the appellant an opportunity for a personal hearing before one member of the Board panel which adjudicated the appeal was prejudicial.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, the Court vacated and remanded the matters to the Board.  

In a December 2011, pursuant to the Court's decision, the Board sent a letter to the Veteran asking him if he wanted a hearing before the third member of the panel who would decide his case.  In January 2012, the Veteran responded that he did not want a hearing with the third member of the panel.  

In a March 2012 letter, the Board advised the Veteran that Veterans Law Judge Sabulsky was no longer employed at the Board and offered him the opportunity for a hearing before a new member of the panel.  That same month, the Veteran responded that he did not want a hearing with a new member of the panel.  

Accordingly, in June 2012, the Board issued a decision that, in part, denied the claim of entitlement to service connection for a bilateral hip disability, and remanded the other issues for further development.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJs that conducted the September 2006 and June 2008 hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, the portion of the June 2012 Board decision that denied entitlement to service connection for a bilateral hip disability, was vacated by the Board in April 2014.  The claims file has now been returned to the VLJ who conducted the June 2008 hearing for a decision, as required under 38 U.S.C.A. § 7107(c).


FINDINGS OF FACT

1.  Bilateral plantar fasciitis was first manifested many years after service, and was not caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.

2.  A right ankle disability was first manifested many years after service, and was not caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.  

3.  Degenerative changes of the talonavicular joint of the left ankle were caused by service-connected pes planus.  

4.  A bilateral knee disability was first manifested many years after service, and was not caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.  

5.  A bilateral hip disability has not been shown. 


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or aggravated by service, or caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A right ankle disability was not incurred in or aggravated by service, or caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  Degenerative changes of the talonavicular joint of the left ankle were proximately due to service-connected pes planus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  A bilateral knee disability was not incurred in or aggravated by service, or caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  A bilateral hip disability was not incurred in or aggravated by service, or caused or aggravated by service-connected pes planus, hallux valgus, and/or degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March and June 2005, March 2006, and October 2007.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice was provided after the initial unfavorable AOJ decision.  However, after such notice was provided in march 2006, the claim was readjudicated in a June 2006 SSOC, thus curing the timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Recognition is also given to the fact that the aforementioned letters failed to provide the Veteran notice of the criteria needed to establish service connection on a secondary basis.  However, in testimony and written statements, the Veteran has argued that the disabilities at issue were caused or aggravated his service-connected foot and low back disabilities.  The Veteran thereby demonstrated actual knowledge of the criteria for establishing service connection on a secondary basis.  Moreover, the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The duty to notify has been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical records, VA examination reports, Social Security Administration (SSA) records, and identified private medical records have been obtained.  In July 2008, and again in September 2011, the Veteran submitted private medical evidence with a waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2014) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in August 2005, December 2006, December 2007, March 2010, April 2011, and August 2012.  VHA opinions were obtained in July 2007, August 2007, and September 2013.  Collectively, the reports include evidence as to the nature and etiology of his current complaints.  As discussed below, the examinations and opinions are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the examinations obtained subsequent to the June 2012 Board remand are sufficient, when considered with the other evidence of record, for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  

The Veteran, through his representative, contends that the VHA opinion obtained in September 2013 was inadequate concerning the issues of service connection for plantar fasciitis and a bilateral knee disability, because it did not strictly comply with the opinion request, citing to Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (once VA undertakes to provide an examination it is obligated to provide an adequate one).  However, the Board finds that the opinions of record are adequate when considered in conjunction with the other evidence of record.  Concerning plantar fasciitis and a knee disability, it is asserted that the VHA opinion is inadequate because it did not comment on whether such conditions were "otherwise etiologically related to" the Veteran's service.  By failing to consider activities, such as a rigorous exercise program, rather than actual injuries, as the cause, it is argued that the opinion is inadequate.  However, "otherwise etiologically related to" service is not a legal basis for a grant of service connection; service connection, on a primary basis, requires a disability resulting from "disease or injury" incurred in active service.  38 U.S.C.A. § 1110 (West 2002).  Moreover, the April 2011 examiner had already stated that it was less likely than not that the Veteran's bilateral knee pain was caused by or a result of "activities" during service.  The other examiners had the history of a rigorous exercise program before them as well.   

In addition, the Veteran objects on the grounds that the physician did not address all prior examination reports and opinions in the file.  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.") Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Instead, it is the Board that is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Moreover, the effort would be redundant, as the Board would still be required to independently review each examination report and opinion in the preparation of its decision.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); Bryan v. West, 13 Vet. App. 482, 488-89 (2000) (Board has the responsibility to weigh and assess the evidence).  

The Board finds that the VHA opinion, in effect, substantially complied with the opinion request, because, when considered together with the remainder of the evidence of record, it enables the Board to reach the necessary decisions.  

The Veteran was provided an opportunity to set forth his contentions during the hearings before RO personnel and before members of the Board.  Here, the undersigned Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As noted above, a June 2012 Board decision was vacated, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), regarding potential due process error relating to the duties of the VLJs in conducting hearings.  Moreover, the Veteran was offered, and declined, the opportunity for another hearing.   

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Because of the numerous conflicting medical opinions of record in this case, nearly all of which address more than one of the issues on appeal, the most salient evidence will be set forth in some detail, to facilitate an assessment of the probative value to be assigned to the various medical opinions.

The Veteran's service treatment records do not include an enlistment examination, although a copy of the report of medical history obtained at that time, in January 1970, is of record.  An April 1970 service treatment record noted "[bilateral] ankles" and slight swelling and edema of both feet.  Soaks and limited duty were prescribed.  The following day, he was referred to the foot clinic, which noted pes planus.  Service treatment records contain no other mention of complaints or abnormal findings pertaining to the feet, ankles, knees, or hips.  The October 1971 separation examination noted that the Veteran weighed 185 pounds.  Examination of the feet and lower extremities was normal.  

Service personnel records include applications for armed forces identification cards dated in July 1970, which noted that the Veteran weighed 165 pounds, and November 1970, noting a weight of 185 pounds.  

After service, the record does not contain any contemporaneous evidence, lay or medical, of plantar fasciitis or ankle, knee, or hip complaints until his initial compensation claim, received in April 2005.  

In April 2005 and January 2006 lay statements and at the May 2006 RO hearing, the September 2006 Board hearing, and the July 2008 Board hearing, the Veteran provided testimony regarding his foot, ankle, knee, and hip conditions.  The Veteran reported that he was overweight on service entrance and that due to a forced weight loss program in boot camp, he lost 65 pounds in 3 months.  He stated that while others were resting, he was required to keep exercising.  The Veteran reported that during boot camp, he was sent to the base doctor for a foot condition.  He stated that since service discharge, he has had constant pain of the feet, ankles, knees, and hips.  The Veteran reported that he had not sought medical treatment because he did not have medical insurance and could not afford to see a physician.  He had owned an industrial and commercial sharpening service, which involved bending and lifting.  He asserted that his knee and ankle disorders were due to in-service repetitive trauma, but that there had been no specific injury to the knees or ankles.  He also stated that the disorders were due to the altered gait caused by his pes planus.  

Several January 2006 lay statements were submitted.  The Veteran's sister reported that the Veteran was heavy at service entrance and exercised hard during boot camp to go from 225 pounds to 160 pounds in 3 months.  She reported that the continued pounding during boot camp injured his hips, knees, ankles, and feet.  D.O. stated that he had known the Veteran for 30 years and that he had knee, ankle, and hip problems.  He stated that the Veteran went through hard times during service in a forced weight loss program.  D.O. stated that he saw the same thing during his time serving in a different branch of service.  R.G.L. stated that he had known the Veteran since 1962.  R.G.L. reported that the Veteran had problems in basic training and has had problems since that time with his feet and knees.  

In July 2006, the Veteran submitted internet articles regarding flat feet (pes planus) and plantar fasciitis and a VA statement of principles concerning acquired pes planus.  The pes planus article noted that flat feet may be caused by ongoing stress of the feet, obesity, and traumatic injury, and that complications included plantar fasciitis and ankle and knee pain.  The plantar fasciitis article noted that causes included being overweight, excessive standing on hard surfaces, and very flat feet.  Plantar fasciitis could cause an altered gait and foot and knee pain.  The VA statement of principles noted that it was a reasonable hypothesis that acquired pes planus may be due to physical trauma, peripheral neuropathy, a condition of the tarsal joints, or an inability to obtain appropriate clinical management for pes planus.  

In a January 2008 rating decision, service connection was granted for bilateral pes planus.  Service connection was subsequently granted for lumbar spine degenerative disc disease and bilateral hallux valgus, as secondary to pes planus.  

At his Board videoconference hearing in June 2008, the Veteran testified that he sprained an ankle during boot camp, and received treatment for flat feet.  He felt that otherwise, his disabilities resulted from repetitive motions.  He stated that he did not receive medical treatment for his conditions for many years because he did not have insurance and could not afford it, and he had been told, by his county Veterans service officer that he would not be eligible for VA treatment.  

As to the post-service medical evidence, the earliest post-service medical evidence of record is dated in May 2005, when the Veteran was seen at a VA clinic to establish primary care.  The only medical problems and issues reported at that time were hypertension and tobacco abuse.  Regarding the hypertension, it was noted that the Veteran had been off of his three medications for a year because of the cost and the lack of insurance.

An August 2005 VA examination was conducted upon review of the claims file.  The Veteran reported feet swelling and pain in the arches.  He reported there was constant pain on the outside and front of the knees.  He stated that he had not previously received any treatment for his knees, including during service.  X-rays were not obtained.  Upon examination, the impressions were bilateral pes planus, bilateral plantar fasciitis, and bilateral knee tendonitis.  The examiner opined that it was less as likely as not that the bilateral foot and knee problems were related to military service.  

When seen by his VA primary care physician in October 2005, the Veteran reported left knee pain.  He reported that he entered the military overweight, lost 65 pounds in boot camp, and had had knee problems since that time.  The assessment was knee pain.  The examiner stated that the cause of the pain was unclear, but noted that it correlated with the Veteran's time in service and the stresses of boot camp.  The examiner opined that it was "possible" that the knee pain could be related to service.  The Veteran was advised to try course of physical therapy for quadriceps strengthening.  Weight loss was also encouraged.  A December 2005 therapy consult noted that the Veteran provided a history of bilateral knee pain that radiated to the hips and ankles, onset during service.  

In May 2006 VA medical records, the Veteran reported painful hips, knees, and ankles.  The assessment was joint pain.  X-rays of the left ankle in May 2006 resulted in an impression of degenerative changes in the talonavicular joint, with no evidence of fracture.  X-rays of the left knee disclosed mild degenerative changes in the left knee, most significant in the medial and patellofemoral joint compartment.  X-rays of the left hip disclosed no fracture or significant degenerative changes.

On a VA examination in December 2006, the Veteran stated that all of his joints began to hurt him in service.  He said that in boot camp, he was overweight and was made to do a lot of exercising in order to lose weight.  With regard to his left ankle, he did not recall any specific injury, just the history of it hurting.  The Veteran said that since service, all of his joints had continued to hurt him.  The Veteran also reported that he had had several significant ankle sprains after service.  He recalled at least two times in the 1970s when he was on crutches due to ankle sprains.  On examination, the Veteran's gait was normal.  There was tenderness to palpation around the entire ankle, and range of motion was full although he experienced pain with motion.  The examiner said that it did not appear likely that the Veteran's current left ankle condition was related to the ankle pain in April 1970, during service.  The examiner explained that the Veteran described diffuse joint pain in service, without specific incidents.  The note from April 1970, described only some mild bilateral swelling, and did not state any specific injury.  It did not seem likely than any current ankle condition was due to any kind of injury in service.  However, the Veteran did sustain several ankle injuries after service, which appeared to be more likely the cause of his current symptoms.

In a February 2007 assessment in connection with his claim for disability benefits from the Social Security Administration (SSA), the Veteran report of his illnesses, injuries, or conditions that limited his ability to work included his feet, knees, ankles, and hips, which caused him pain.  They restricted him from walking, going up or down stairs, lifting, and strenuous exercise.  He stated that his illnesses, injuries, or conditions first interfered with his ability to work in June 2004.  He stated that he became unable to work due to his medical conditions in June 2006.  He stated that most of the "changes" happened in 2005, and his ability to perform the lifting, bending, and other strenuous physical activities required for his job gradually dropped off until June 2006, when he had to stop completely.  

Records from SSA include an April 2007 evaluation by M. Kearney, M.D.  The Veteran complained that both lower extremities bothered him all the way from the hips to the knees to the ankles.  He did not have any specific history of injury to the joints in the lower extremities.  Standing x-rays of both knees were obtained, which revealed the knees to be symmetrical.  There was no narrowing of the cartilage of either knee.  There was some sclerosis of the medial tibial plateau in each knee, which could be interpreted as an early sign that the cartilage was not providing completely normal protection against stresses.  In such cases, the bone could become denser.  The width of the joint space in each knee seemed to be symmetrical and normal.  On examination, the knee ligaments were stable, and the knees had full range of motion.  There was no tenderness or deformity.  He walked with a normal gait.  Strength in the lower extremities was normal.  The examiner noted that the only "deformity" (quotes in original) in the lower extremity was the common condition of flexible flat feet, which was moderate in degree.  His hips, knees and ankles all had full range of motion.  There was no atrophy.  The examiner was not sure why the Veteran had discomfort in the lower extremities.  He did not see a problem in the knees that was significant.  It was possible that he had pain in lower extremities with long periods of standing because of his flat feet.  It would not be unusual for flat feet to cause foot, ankle, and even knee pain.  He felt this was the only plausible explanation for his complaints of pain on standing.

In a July 2007 VHA medical opinion, a podiatrist reviewed the claims file and opined that there was insufficient documentation to conclude that bilateral plantar fasciitis was related to personal injury suffered or contracted in the line of duty or from aggravation of a pre-existing disability.  In an August 2007 VHA medical opinion, the physician noted that a review of the claims file had been conducted.  The physician noted that there was no clear documented evidence to support a diagnosis of knee tendonitis prior to, during, or at separation from service, and thus opined that he could not support a causal relationship to service.  

A December 2007 VA joints examination was conducted upon a review of the claims file.  The Veteran reported that he was worked extremely hard in boot camp and went from 225 pounds to 160 pounds.  He reported that he had not sought out medical treatment for knee and foot pain because he did not have health insurance and that the pain had progressively worsened over time.  The Veteran reported that he last worked in September 2006 when he sold his industrial tool sharpening business, which he had operated for 17 years.  That job had required standing on concrete floors all day with occasional heavy lifting and repetitive squatting.  Upon examination of the feet, ankles, and knees, the diagnoses were bilateral knee tendonitis and bilateral plantar fasciitis.  X-rays showed bilateral pes planus and degenerative changes in the feet.  Bilateral knee x-rays were negative.  The examiner found that it was "less likely than not" that bilateral plantar fasciitis and bilateral knee tendonitis were a result of military service or aggravation as a result of pes planus.  The examiner noted that the Veteran reported that his plantar fasciitis was diagnosed a couple of years ago, that the pes planus was mild, that there was no altered gait that would result in aggravation, there was no evidence to support in-service plantar fasciitis, and that it was more likely due to the Veteran's occupation with a history of prolonged standing.  The examiner also noted that even if the knee pain was present during service, tendonitis is a self-limited condition that would resolve without ongoing chronic problems.  Moreover, the pes planus was mild, there was no altered gait that would result in aggravation of the knees, and the knee tendonitis was more likely due to occupational duties over the last 17 years.  

A VA consult request dated in June 2008 was for musculoskeletal dysfunction.  The Veteran was noted to have multiple hip/knee/ankle complaints, and likely had compensatory stress/loading from foot and low back problems.  

An opinion from a private chiropractor was submitted in July 2008.  Dr. J.H. of River Ridge Chiropractic conducted a physical examination of the Veteran.  The Veteran reported that he had constant ankle, knee and hip pain since boot camp that had progressively worsened over the years.  The Veteran stated that boot camp was strenuous and that during this time, he had reported pes planus and bilateral ankle swelling but had not reported knee or hip pain, although he had those as well.  Upon examination, there was a mildly altered gait pattern and moderate pronation of the feet and ankles.  The examiner stated that he was in was his opinion that the Veteran's bilateral knee and hip pain were secondary to his "ankle" condition.  He said that flat feet or pronation of the ankle altered the biomechanics of the lower extremities.  This created altered stress patterns in the knees and hips, often leading to pain and joint degeneration.  He also opined that based on physical examination, the Veteran was suffering from the early effects of degenerative joint disease of the hips, knees and ankles.  The bilateral knee and hip conditions were as likely as not related to service in the military and were likely secondary to and ankle injuries sustained while in boot camp.  

In a March 2010 statement, Dr. J. H. reiterated his July 2008 report, adding that x-rays taken at a VA medical center (VAMC) in May 2006 showed mild degenerative joint disease in the Veterans left knee and left hip.  He stated his opinion that the knee and hip pain were secondary to his bilateral foot condition.  He indicated that although the 2006 X-rays showed degenerative joint disease only in the left knee and left hip, the right knee and hip likely had some degree of joint degeneration not yet visible on the x-rays.  He concluded that the ankle, knee, and hip conditions were as likely as not related to his service in the military, and that the conditions were likely secondary to foot injuries sustained while in boot camp.  

On a VA examination of the hips and ankles in March 2010, the Veteran stated that he did not have any hip problems in service.  He said he had experienced hip pain for several years, although he did not give a clear history.  He denied any specific injury.  The left hip was slightly worse than the right.  He said he injured his right ankle during service, and that the ankle had been X-rayed at the time, but that he had no long-term problems.  He stated that he had continued pain in the left ankle since service, but no treatment.  He had sprained one of his ankles following service, but did not remember which one.  He did not recall whether he had been seen in service for his left ankle, but said he had left ankle pain in service.  The examiner noted that there was a normal gait, and no evidence of abnormal weight-bearing.  X-rays disclosed no fracture or arthritic changes in the hips, and the impression was "negative hips."  The examiner noted that there was no diagnosis because although there were symptoms, there was no current clinical objective evidence of diagnosable disease or pathology of the hips.  Therefore, there was no opinion or rationale.    

The examiner also concluded that the Veteran's right ankle with minimal degenerative changes and left ankle with degenerative changes in the talonavicular joint were less likely than not caused by or the result of the Veteran's bilateral pes planus and degenerative changes of the lumbar spine.  The Veteran had minimal abnormal gait due to his pes planus, and no apparent gait changes relative to his lumbar spine.  With relatively symmetric foot pathology, the Veteran's right ankle with minimal degenerative changes was most likely caused by or the result of age related changes or possibly from old injury, while the left ankle disability was most likely caused by or the result of injury following military service.  Therefore, the Veteran's ankle disabilities were less likely than not caused by or as a result of bilateral pes planus and degenerative changes of the lumbar spine.

On a VA examination in April 2011, the Veteran reported that his bilateral hip pain resulted in limited standing for prolonged periods of time.  The Veteran had a normal gait, with no sign of abnormal shoe wear.  The lower extremities were nontender, with range of motion and strength of all joints and normal.  He did not have any evidence of abnormal weight-bearing.  Examination of the hips revealed posterior tenderness.  He had some reduction in flexion and abduction and internal and external rotation of the hips.  There was pain at the end range.  Strength was normal in all motions.  The examiner stated that regarding the Veteran's bilateral hip condition, there was no diagnosis because although there were symptoms, there was no current clinical objective evidence of diagnosable disease or pathology.   

Examination of both ankles revealed minimal tenderness in the right ankle, and none in the left.  Range of motion was normal and there was no evidence of painful motion.  Strength was normal.  The examiner stated that the left ankle with degenerative changes was less likely than not caused by or result of activities in military service.  He had minimal abnormal gait due to his bilateral pes planus, and he had had intervening injuries to his ankles following military service.  He had relatively equal foot pathology and asymmetric ankle pathology.  Therefore, his left ankle with degenerative changes was most likely caused by or result of intervening injury following service.  It was less likely than not caused by or the result of his bilateral pes planus and degenerative changes of the lumbar spine.  The right ankle, with minimal degenerative changes, was considered to be due to the stresses of obesity and age.  It was also possible that he had an old mechanical injury.  It was less likely than not caused by or the result of his pes planus and degenerative changes of the lumbar spine.  The examiner also stated that it was less likely than not that his bilateral knee pain was caused by or result of activities during service, noting that she concurred with the December 2007 examination.  

A. M., D.C., of River Ridge Chiropractic, wrote, in August 2011, concerning an evaluation of the Veteran.  He noted that the Veteran reported experiencing constant pain in his bilateral ankles, knees and hips, which had gradually increased in intensity over the years.  He reported the pain started in basic training.  Dr. A. M. said that service medical records indicated bilateral ankle swelling and flat feet during service.  He stated that the Veteran reported that bilateral knee and hip pain were also experienced during basic training, but no records indicated any treatment for these complaints.  Currently, the Veteran was service-connected for bilateral pes planus and degenerative joint disease of the lumbar spine.  He stated that VA records showed x-ray evidence of minimal degenerative changes of the left inferior pubic rami.  There was no muscle atrophy on examination of the lower extremities.  There was moderate pronation of the feet and ankles.  There was mild antalgic posture of the lumbar pelvic spine.  Hip abduction was moderately decreased, bilaterally, otherwise hip range of motion was normal.  

It was Dr. M.'s professional opinion that the current ankle and knee pain were at least as likely as not related to injuries the Veteran sustained while in service.  Even though his service medical records did not include reported injuries to these regions, due to the physical demands placed upon the Veteran's flat feet, he believed these conditions were due to an accumulation of multiple minor injuries to his joints, muscles and ligaments sustained while training and serving in the Navy.  Evidence of degenerative joint disease of bilateral ankles and knees from these injuries were present on the x-ray examinations.  He noted that:

Most pes planus issues did not cause pain or other problems unless the feet were exceedingly stressed, causing over-pronation of the feet.  Long-term over-pronation can easily lead to arch pain, plantar fasciitis, heel spurs, bunions, ankle pain, knee pain, hip pain, and/or low back pain due to the resulting biomechanical changes.  

He said he had diagnosed the Veteran with bilateral pes planus, degenerative joint disease of the lumbosacral spine, degenerative joint disease of both knees and both ankles, and bilateral hip segmental dysfunction through radiographic and clinical examination.  He was unable to provide an opinion of bilateral hip problems related to his service, due to a lack of radiologic evidence.  Concerning the ankles and knees, it was likely that the increased stress from biomechanical changes due to over-pronation of his flat feet would probably lead to continued degenerative changes of the involved joints, including the hips, in the future.

The Veteran was seen on an outpatient basis for follow-up at a VA facility in October 2011.  He complained of diffuse aches and pains, which the health care provider stated were likely from inactivity and, in part, failing to perform physical therapy stretches for the back and legs.  

On a VA examination in August 2012, the examiner stated that there was no diagnosis of knee tendinitis or other knee condition on examination.  The examiner noted that x-rays from 2006, 2007, and on the current examination showed essentially normal knees.  Minimal spurring noted on the current examination was not likely to be the cause of the Veteran's symptoms.  He reported knee pain but without an identifiable cause.  There was no diagnosis of bilateral knee tendinitis.  The examiner noted the chiropractors' reports, but said that there was no documentation of clear ankle injuries in boot camp, and x-rays today showed evidence of minimal degenerative changes, which were not sufficient to explain his report of constant, debilitating pain.

Concerning the ankles, the August 2012 VA examiner stated that the x-ray of the right ankle showed what may be a residual of an old avulsion fracture or an unfused apophysis.  Since the Veteran did not recall any significant injuries to the right ankle during service, and only mild sprains of one ankle (which he could not specify) after military service, it seemed unlikely that the Veteran would have had a right ankle injury sufficient to cause an avulsion fracture without needing medical attention.  The x-ray of the left ankle showed some mild spurring.  The calcaneal spur could be associated with the Veteran's plantar fasciitis.  The talonavicular spur was of unknown etiology, but was unlikely to account for the Veteran's report of pain.  The Veteran said that his ankles hurt constantly since basic training in 1970.  The examiner could not find any information in the claims file that established a cause for this pain persisting over the past 40 years.  The examiner summarized the chiropractors' reports, but stated that there was still no documentation of foot and ankle injuries in boot camp, although he was seen once for mild swelling.  Examination of his feet and ankles today was essentially unremarkable with the exception of tender bunions, and x-rays showed evidence of minimal degenerative changes, which were not sufficient to explain his report of constant, debilitating pain.  It was not at least as likely as not that an ankle disability was incurred in or aggravated by the Veteran's active military service.  Likewise, it was not at least likely as not that the Veteran's ankle disabilities were aggravated by the service-connected disabilities, to include pes planus, lumbar spine degenerative disc disease, or bilateral hallux valgus.  He had a normal gait, and there was no evidence that pain in the toes, feet, knees or back would cause degenerative changes or an avulsion fracture in the ankle.  

With respect to plantar fasciitis, the August 2012 VA examiner stated that the examination showed tenderness to palpation of both great toes and some mild tenderness to palpation of the heels, consistent with minimal plantar fasciitis.  Review of the service medical records did not support the Veteran's contention that plantar fasciitis was incurred in or aggravated by his active service.  With regard to whether long-term over-pronation caused his plantar fasciitis, it did not appear to be relevant in this case, as the Veteran did not have evidence of over-pronation and had only minimal heel tenderness on palpation, suggestive of mild plantar fasciitis, at most.  The examiner also stated that there was a less than 50 percent likelihood that the current service-connected disability aggravated plantar fasciitis.  He explained that because of the minimal findings of plantar fasciitis on examination, there was no evidence that the condition had been aggravated.

A. M., D.C., provided another opinion in May 2013.  He summarized the in-service history reported on his earlier opinion.  He also stated that VA X-rays in 2007, 2007, and 2012 revealed degenerative disease of the right and left great toes, mild degenerative changes of the left foot with pes planus, plantar calcaneal degeneration and spur of the left foot, degenerative changes of the talonavicular joint of the left ankle, mild degenerative changes of the tibiotalar joint of the right ankle, probable old avulsion fracture of the right medial malleolus versus unfused apophysis, mild degenerative changes of the left knee, and minimal degenerative changes of the right patella.  He stated that it was his professional opinion that the Veteran's current ankle, feet, and knee pain were at least as likely as not related to injuries he sustained while in service.  Even though his service medical records did not include reported injuries to these regions, due to the physical demands placed upon his flat feet, he believed these conditions were due to an accumulation of multiple minor injuries to his joints, muscles and ligaments sustained while training and serving in the Navy.  Service connection is already in effect for bilateral pes planus and degenerative joint disease of the lumbar spine, and he believed the Veteran's bilateral knee, ankle and feet pain were due to a chronic worsening of degenerative joint changes and resulting tendinitis due to altered biomechanics.  He stated that it was at least as likely as not that the above-mentioned degenerative joint changes were due to multiple micro-traumas to these joints and resultant biomechanical changes from intense physical demands placed on his flat feet.  He referred to Dr. Kearney's April 2007 report as support for his opinion.

A VHA opinion obtained in September 2013 concluded that there was no indication of an injury to the knees during the time of service that would have likely caused bilateral knee tendinitis.  This condition was not related to the Veteran's time in service.  The Veteran had a diagnosis of bilateral knee tendinitis during the appeal period, but this was due to a single examination, and the only finding consistent with tendinitis at that time was tenderness on the medial aspect of the patella.  The physician noted that there were no tendons in this area, only ligaments, and stated that he did not believe that the diagnosis of knee tendinitis is well supported.  He did not believe that a causal link was shown between the Veteran's service-connected disability and the diagnosis of knee tendinitis.  Later examinations showed no residual evidence of the tendinitis.  Although it was possible for knee tendinitis to be associated with an abnormal gait, numerous examinations showed a normal gait, with no limp.  The Veteran did not experience symptoms of knee tendinitis, nor was he found to have physical findings of knee tendinitis during or shortly after his military service.  If his knee tendinitis was due to a claimed rigorous exercise program during military service, symptoms and findings would have been present during or shortly after his time in service.  Therefore, it was not likely that his diagnosis of knee tendinitis was due to his pre-existing service-connected disabilities.

The physician noted that the Veteran had been diagnosed with degenerative changes at the talonavicular joints of both feet/ankles.  There was a direct correlation between degenerative changes at this joint and pes planus.  Therefore, it was the physician's opinion that the bilateral ankle degenerative changes were more likely than not a direct result of the Veterans service-connected orthopedic disability, specifically pes planus.  The physician also concluded that the diagnosis of plantar fasciitis was not likely directly related to his military service, and did not arise during his time in service.  The physician stated that there was no evidence of the history of complaints and concerns.  He also found that there was no correlation between the present pes planus and later development of plantar fasciitis, citing to an article in a military medicine publication.  It was the physician's opinion that it was not likely that the Veterans plantar fasciitis was related to his pre-existing service connected disability.  

III.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

IV.  Analysis

A.  Plantar Fasciitis

The veteran's service treatment records are negative for plantar fasciitis.  In an April 1970 service treatment record, there was swelling and edema of the bilateral feet; however, pes planus was assessed and there was no mention of plantar fasciitis.  The October 1971 discharge examination noted normal feet.  

As can be seen above, there is no medical opinion in support of the Veteran's contentions.  Although plantar fasciitis has been diagnosed on several occasions, the medical evidence, including the numerous examination reports and medical opinions, have failed to provide a nexus to service, or to a service-connected disability.  

A December 2007 VA joints examination resulted in a conclusion that it was "less likely than not" that bilateral plantar fasciitis was a result of military service or aggravation as a result of pes planus.  The examiner noted that the Veteran reported that his plantar fasciitis was diagnosed a couple of years ago, that the pes planus was mild, that there was no altered gait that would result in aggravation, and there was no evidence to support in-service plantar fasciitis.  The examiner said that it was more likely due to the Veteran's occupation with a history of prolonged standing.    


Dr. M. wrote, in August 2011, that "long-term over-pronation can easily lead to ... plantar fasciitis, ..."  However, Dr. M. did not diagnose plantar fasciitis.  In his follow-up report dated in May 2013, he indicated that the current foot pain was related to injuries sustained in service, but he still did not identify plantar fasciitis, and service connection is already in effect for other foot conditions, namely, pes planus and hallux valgus.  

On a VA examination in August 2012, the examiner stated that the examination was consistent with minimal plantar fasciitis.  With regard to whether long-term over-pronation caused his plantar fasciitis, it did not appear to be relevant in this case, as the Veteran did not have evidence of over-pronation and had only minimal heel tenderness on palpation, suggestive of mild plantar fasciitis, at most.  The examiner also stated that there was a less than 50 percent likelihood that the current service-connected disability aggravated plantar fasciitis.  He explained that because of the minimal findings of plantar fasciitis on examination, there was no evidence that the condition had been aggravated.

Finally, the VHA opinion in September 2013 also concluded that the diagnosis of plantar fasciitis was not likely directly related to his military service, and did not arise during his time in service.  He also found that there was no correlation between pes planus and later development plantar fasciitis, citing to an article in a military medicine publication.  It was the physician's opinion that it was not likely that the Veterans plantar fasciitis was related to his pre-existing service connected disability.

All of these opinions are against the claim for service connection for plantar fasciitis, and contain rationales.  Direct service connection and secondary service connection, to include by aggravation, are each addressed in at least one opinion.  

The Veteran's representative contends that the VHA opinion is inadequate, because it did not comment on whether plantar fasciitis was "otherwise etiologically related to" service, instead, only noting that there was "no evidence of an injury or history of complaints of heel pain during the Veteran's time in service."  The examiner did not address each of the prior VA and private examinations and opinions, as had been directed.  "Otherwise etiologically related to" service is not a legal standard for service connection.  Service connection, on a primary basis, requires a disability resulting from "disease or injury" incurred in active service.


Moreover, it is the Board's responsibility to assess the credibility and weight of all the evidence, including the medical evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  The Board finds that the examiner's conclusion that there was "no evidence of an injury or history of complaints of heel pain during the Veteran's time in service" sufficiently addresses the question of whether plantar fasciitis was due to disease or injury in service, including from the claimed rigorous exercise program, in conjunction with the other evidence of record.  In particular, the December 2007 VA examination noted the Veteran's history of having been worked extremely hard in boot camp, and losing a great deal of weight, but still concluded that plantar fasciitis did not result from active service.   
 
The Board finds that the weight of the evidence is against a finding of service connection for bilateral plantar fasciitis, to include as secondary to service-connected pes planus.  There is currently diagnosed bilateral plantar fasciitis.  However, although there is in-service evidence of pes planus and ankle swelling, there is no in-service medical evidence of plantar fasciitis, or subsequent medical evidence attributing the onset of plantar fasciitis to service.  The Veteran has provided competent testimony of in-service foot pain, but given the in-service diagnosis of pes planus in relation to his complaints of pain, there is no basis on which to conclude that any symptoms in service were due to plantar fasciitis.  The September 2013 VHA opinion noted the absence of any specific report of heel pain in service, and the Board notes this extends to the Veteran's post-service histories of in-service symptoms as well.  Moreover, the treatment providers in service did not indicate plantar fasciitis was suspected at that time.  The other evidence of record does not demonstrate that bilateral plantar fasciitis is related to active service or to bilateral pes planus, hallux valgus, or a lumbar spine disability.  In this regard, the hallux valgus and lumbar spine disabilities were granted service connection as secondary to pes planus, and were first demonstrated many years after service.  The December 2007 VA examiner opined, upon a review of the claims file and physical examination of the veteran, that plantar fasciitis was less likely than not related to active service or pes planus, noting that plantar fasciitis was only recently diagnosed, that it was more likely due to his occupational history of prolonged standing, and that his pes planus was mild and there was no altered gait that would result in aggravation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion).  

Importantly, there is no medical opinion in the Veteran's favor as to this issue, yet there are multiple negative opinions.  Because the question involves whether the Veteran's symptoms of foot pain in service were due to plantar fasciitis, as opposed to or in addition to pes planus, the lay evidence, alone, is insufficient, and medical evidence is required to establish a connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Likewise, whether plantar fasciitis was caused or aggravated by pes planus requires medical expertise.  

Given the numerous examinations and opinions of record, none of which find plantar fasciitis to be of service onset, or related to or aggravated by any service-connected disability, the weight of the evidence is against the claim, and an additional opinion or examination is not needed.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Ankles

With respect to current disability, X-rays from 2006 to 2012 have revealed degenerative changes in the talonavicular joint of the left ankle.  Concerning the right ankle, although the VA examinations in March 2010 reported only minimal degenerative changes in the right ankle, the August 2012 VA examination reported that right ankle X-rays showed what may be a residual of an old avulsion fracture or an unfused apophysis.  Apophysis is any outgrowth or swelling, especially a bony outgrowth that has never been entirely separated from the bone of which it forms a part, such as a process, tubercle, or tuberosity.  Dorland's Illustrated Medical Dictionary 119 (31st ed. 2007).  Therefore, current disability is shown.

Numerous medical opinions address the remaining factors.  Concerning direct service connection, Veteran contends that his ankle disabilities result from the hardships during basic training.  

Favorable medical opinions consist of the private medical reports dated in July 2008, March 2010, and August 2011.  The opinions in July 2008 and March 2010 were provided by Dr. H.  In the July 2008 statement, he said that the Veteran reported that he had constant ankle pain since boot camp that had progressively worsened over the years.  In his March 2010 statement, he concluded that the ankle conditions were as likely as not related to his service in the military.  Dr. M. stated, in August 2011, that the Veteran reported experiencing constant pain in his bilateral ankles, which started in basic training, and had gradually increased in intensity over the years.  He concluded that the ankle conditions were due to an accumulation of multiple minor injuries to his joints, muscles and ligaments sustained while training and serving in the Navy, due to his flat feet. 

VA examinations in December 2006, March 2010, April 2011, and August 2012 all included opinions regarding the Veteran's ankle disabilities that are unfavorable to the Veteran's claim of service connection on the basis of direct service incurrence.  The December 2006 VA examiner concluded that it did not seem likely than any current ankle condition was due to any kind of injury in service, basing his opinion on the Veteran's history of diffuse joint pain in service, without specific incidents; service treatment records which also failed to report any specific injury; and the history of several ankle injuries after service, including 2 ankle sprains for which he required crutches, which appeared to be more likely the cause of his current symptoms.  

On the March 2010 VA examination, the Veteran reported a somewhat different history, stating that he had injured his right ankle during service, and that the ankle had been X-rayed at the time, but that he had no long-term problems.  He also said he had sprained one of his ankles following service, but did not remember which one.  He also reported left ankle pain since service, and could not recall whether he had been treated for left ankle pain during service.  The examiner concluded that the Veteran's right ankle with minimal degenerative changes was most likely caused by or the result of age related changes or possibly from old injury, while the left ankle disability was most likely caused by or the result of injury following military service.  
 
On a VA examination in April 2011, the examiner stated that the left ankle with degenerative changes was less likely than not caused by or result of activities in military service.  The examiner concluded that the left ankle with degenerative changes was most likely caused by or result of intervening injury following service, and the right ankle, with minimal degenerative changes, was considered to be due to the stresses of obesity and age.  It was also possible that he had an old mechanical injury.   

The August 2012 VA examiner stated that the x-ray of the right ankle showed what may be a residual of an old avulsion fracture or an unfused apophysis.  Since the Veteran did not recall any significant injuries to the right ankle during service, and only mild sprains of one ankle (which he could not specify) after military service, it seemed unlikely that the Veteran would have had a right ankle injury sufficient to cause an avulsion fracture without needing medical attention.  The August 2012 examiner also stated that the talonavicular spur of the left ankle was of unknown etiology, but was unlikely to account for the Veteran's report of pain.  

The Veteran said that his ankles hurt constantly since basic training in 1970, but the examiner could not find any information in the claims file that established a cause for this pain persisting over the past 40 years.  The examiner noted the lack of documentation of foot and ankle injuries in service, although he was seen once for mild swelling.  Moreover, the current examination, which was essentially unremarkable with the exception of tender bunions, and x-rays showing minimal degenerative changes, were not sufficient to explain his report of constant, debilitating pain.  It was not at least as likely as not that an ankle disability was incurred in or aggravated by the Veteran's active military service.  

In assessing the probative value to be assigned to these various opinions, the Board observes that there is no contemporaneous evidence of a chronic ankle condition until many years after service, and after reported post-service ankle injuries, as well as after the Veteran had worked for many years at an occupation, a tool sharpening business, which required lengthy periods of standing on concrete floors, bending, and lifting objects weighing up to 100 pounds.  Moreover, service treatment records show only a single report of "ankles," early during his period of active duty, with no pertinent complaints or abnormalities at separation.  The positive opinions are based on the Veteran's history of continuity of symptomatology since service, whereas the negative opinions note the lack of evidence in service, as well as histories provided by the Veteran which include post-service injuries to one or both ankles.  Such injuries are not noted in the opinions in the Veteran's favor, despite X-rays showing the Veteran's right ankle with evidence of an avulsion fracture.  

Thus, the credibility of the Veteran's statements on which the opinions are based must be assessed.  In hearing testimony and written statements made in connection with his appeal, the Veteran and other witnesses stated that since service discharge, he has had constant pain of the ankles.  As indicated, service treatment records show that the Veteran complained of his ankles on only one occasion, despite being seen subsequently for other complaints.  He states that he was forced to lose about 65 pounds over a short period of time by means of over-exercising.  Service department records do not show the Veteran's enrollment in any official weight reduction plan, however.  

Moreover, an ankle condition was not mentioned in his original April 2005 claim, or in treatment records and examination reports dated in May 2005, August 2005, and October 2005.  In December 2005, he reported knee pain radiating to the ankles, and he reported ankle pain since service in a statement received in February 2006.  X-rays demonstrated degenerative changes in the left talonavicular joint in May 2006.  If the Veteran did have continuity of symptomatology since service, there is no logical explanation for his failure to report the ankle condition in April 2005, May 2005, August 2005, and October 2005, when he was claiming service connection for other joints of the lower extremities in particular, the knees and feet, and/or undergoing his initial medical evaluation for VA treatment purposes.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110 , is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"). 

Moreover, in a February 2007 assessment in connection with his claim for disability benefits from SSA, the Veteran report that the conditions limiting his ability to work, including ankle pain, first interfered with his ability to work in June 2004, with most of the changes occurring during the succeeding year.  While such a history is not unequivocally contradictory to the prior existence of a mild disability, it is not consistent with the history reported on the positive nexus opinion reports, of constant pain progressing over the years.  

The Board also observes that the Veteran's stated reason for the absence of any records of treatment between his 1971 discharge from service and his April 2005 claim is that he did not have insurance, and was unable to pay for treatment.   However, in May 2005, when the Veteran was seen at a VA clinic to establish primary care, he reported that he had hypertension, but had been off of his three medications for a year because of the cost and the lack of insurance.  This suggests that the inability to afford medical care was of recent duration, and corresponds with the SSA statements indicating that the Veteran's business had declined over the previous year due to his multiple health conditions.  Moreover, at the time of his December 2006 VA examination, he reported two post-service ankle sprains which had been severe enough to require crutches; again, while not dispositive, this is suggestive of post-service treatment.   

Taken as a whole, this evidence weighs against the Veteran's statements, and supporting lay statements, that he has had ankle pain constantly since service.  In this regard, on examinations in March 2010 and August 2012, the Veteran reported post-service ankle sprains, but was unable to recall which ankle had been involved.  On other occasions, he reported his inability to recall in-service versus post-service injuries.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Moreover, for the same reasons, service connection for degenerative changes cannot be established on the basis of continuity of symptomatology.  See Walker, supra.  

Based on these factors, the Board finds that the weight of the evidence is against the grant of service connection for a right or left ankle disability on the basis of direct service incurrence.

The Veteran also contends that his left ankle condition was caused or aggravated by his service-connected foot (pes planus and hallux valgus) and low back disabilities.  First, it should be noted that although pes planus was of service onset, the other conditions, hallux valgus and a low back disability, were granted service connection as secondary to pes planus.  

The medical evidence in the Veteran's favor includes a VA consult request dated in June 2008, for musculoskeletal dysfunction, which noted that the Veteran had multiple hip/knee/ankle complaints, and likely had compensatory stress/loading from foot and low back problems.  However, this statement is too vague as to the history, findings and actual "complaints" to have significant probative value.  

Opinions in July 2008 and March 2010 were provided by Dr. H.  In the July 2008 statement, he said that the Veteran reported that he had constant ankle pain since boot camp that had progressively worsened over the years.  Upon examination, there was a mildly altered gait pattern and moderate pronation of the feet and ankles.  In his March 2010 statement, he concluded that the ankle conditions were likely secondary to foot injuries sustained while in boot camp.  

Dr. M. provided opinions in August 2011 and May 2013.  He wrote that the Veteran reported experiencing constant pain in his bilateral ankles, which started in basic training, and had gradually increased in intensity over the years.  Specifically, the ankle conditions were due to an accumulation of multiple minor injuries to his joints, muscles and ligaments sustained while training and serving in the Navy, due to his flat feet.  

Dr. M. referred to Dr. K.'s April 2007 report as support for his opinion.  This report, for SSA, found no objective symptoms in the ankles, and the examiner stated that he was not sure why the Veteran had discomfort in the lower extremities.  He said it was possible that he had pain in lower extremities with long periods of standing because of his flat feet, noting that it would not be unusual for flat feet to cause ankle pain.  He felt this was the only plausible explanation for the Veteran's complaints of pain on standing.  Thus, Dr. K. was trying to find an explanation for the pain in the lower extremities, in the absence of objective positive findings.  Notably, his opinion was expressly based on flat feet as the only objectively shown condition, which could cause ankle "pain."  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Moreover, the rationale was an attempt to explain the Veteran's symptom of pain, in light of the absence of objective findings, and, as such, cannot be extended to explain a connection between degenerative changes involving the ankles and flat feet.  Dr. K.'s report is of little probative value.

The VHA opinion in September 2013 reported that the Veteran had been diagnosed with degenerative changes at the talonavicular joints of both feet/ankles.  There was a direct correlation between degenerative changes at this joint and pes planus.  Therefore, it was the physician's opinion that the bilateral ankle degenerative changes were more likely than not a direct result of the Veterans service-connected orthopedic disability, specifically pes planus.  

However, as noted above, the Veteran has only been diagnosed as having degenerative changes at the talonavicular joint of the left ankle.  The right ankle has been found to have mild degenerative changes of the tibiotalar joint of the right ankle, and probable old avulsion fracture of the right medial malleolus versus unfused apophysis.  

The file also includes medical opinions unfavorable to the Veteran's claim.  On the March 2010 VA examination, the examiner's opinion focused on the question of secondary service connection, concluding that the Veteran's ankle disabilities were less likely than not caused by or as a result of bilateral pes planus and degenerative changes of the lumbar spine.  The examiner based the opinion on, first, the symmetrical service-connected foot pathology, as contrasted with the current bilateral ankle disabilities, which were not symmetrical.  In addition, the examiner also found it significant that that the Veteran had minimal abnormal gait due to his pes planus, and no apparent gait changes relative to his lumbar spine.  The examiner concluded that the Veteran's right ankle with minimal degenerative changes was most likely caused by or the result of age related changes or possibly from old injury, while the left ankle disability was most likely caused by or the result of injury following military service.  

On a VA examination in April 2011, the examiner stated that the left ankle with degenerative changes was less likely than not caused by or the result of pes planus and degenerative changes of the spine.  This examiner also noted the minimal abnormal gait due to his bilateral pes planus, the reported intervening injuries to his ankles following military service, and the relatively equal foot pathology as compared to asymmetric ankle pathology as the rationale.  The examiner also concluded that the left ankle with degenerative changes was most likely caused by or result of intervening injury following service, and the right ankle, with minimal degenerative changes, was considered to be due to the stresses of obesity and age.  It was also possible that he had an old mechanical injury.   

The August 2012 VA examiner stated that the x-ray of the right ankle showed what may be a residual of an old avulsion fracture or an unfused apophysis.  Since the Veteran did not recall any significant injuries to the right ankle during service, and only mild sprains of one ankle (which he could not specify) after military service, it seemed unlikely that the Veteran would have had a right ankle injury sufficient to cause an avulsion fracture without needing medical attention.  The August 2012 examiner also stated that the talonavicular spur of the left ankle was of unknown etiology, but was unlikely to account for the Veteran's report of pain.  

Additionally, examination of his feet and ankles was essentially unremarkable with the exception of tender bunions, and x-rays showed evidence of minimal degenerative changes, which were not sufficient to explain his report of constant, debilitating pain.  It was not at least as likely as not that the Veteran's ankle disabilities were aggravated by the service-connected disabilities, to include pes planus, lumbar spine degenerative disc disease, or bilateral hallux valgus.  He had a normal gait, and there was no evidence that pain in the toes, feet, knees or back would cause degenerative changes or an avulsion fracture in the ankle.  

In assessing the probative value to be assigned to these various opinions, the Board notes that the negative opinions are based on minimal gait alterations due to his pes planus, and no apparent gait changes relative to his lumbar spine, as well as relatively symmetric foot pathology, as contrasted with asymmetric ankle pathology.  The positive opinions are based on more significant gait alteration, pronation, and resulting stresses accumulation of multiple minor injuries to his joints, muscles and ligaments sustained 

The medical evidence shows a normal to mildly altered gait.  Examinations in December 2006, April 2007, and December 2007 showed a normal gait.  In July 2008, a mildly altered gait was reported, while a minimal abnormal gait secondary to pes planus was noted in March 2010 and April 2011.  A normal gait was noted in August 2012.  The April 2007 examination revealed moderate flat feet, while the December 2007 examination reported mild pes planus.  Moderate pronation was noted in July 2008 and again in August 2011, but in August 2012, it was noted that there was no evidence of over-pronation.  

Pronation has been shown to be mild to moderate.  However, the Board places significant weight on the opinions noting the lack of symmetry in the ankle disabilities, as compared with the feet.  Moreover, none of the positive opinions addressed the significance of the lack of symmetry, a feature noted in all of the negative opinions.  Especially concerning the avulsion fracture, which would appear to be of traumatic origin, no explanation as to its relationship to pes planus has been set forth.  

However, concerning the talonavicular joint on the left, the VHA noted this finding as specifically associated with pes planus.  Although the author of the opinion erroneously stated that the condition was shown in both ankle joints, it has been shown, by X-rays, in the left ankle joint.  Thus, the Board finds that service connection for talonavicular spurring in the left ankle is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  For the reasons discussed above, service connection is not warranted for the demonstrated right ankle conditions, including degenerative changes.  Id.

C.  Knees

There are conflicting medical examination reports and opinions regarding the knees, beginning with the first Shedden/Caluza element, current disability.  He was diagnosed as having tendinitis of the knees in August 2005 and December 2007, but on the VA examination in August 2012, tendinitis was not present.  VHA opinions in August 2007 and September 2013 also concluded that tendinitis was not present.  In addition, X-rays of the left knee in May 2006 showed mild degenerative joint disease, but X-rays of both knees in December 2007 were interpreted as normal.  X-rays obtained with the August 2012 VA examination were interpreted as showing essentially normal knees, although minimal spurring was also reported.  The private chiropractors diagnosed degenerative joint disease, but these diagnoses were based on the VA X-ray reports.  For purposes of this decision, the Board finds that the weight of the evidence establishes that tendinitis has been present during the appeal period, as has osteoarthritis, in the form of "minimal spurring."  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim);  Therefore, the element of current disability is conceded.  

As to the remaining elements, the Veteran contends that he began experiencing knee pain in service, as a result of his arduous exercise routine, and that he has had worsening knee pain since that time.  He also contends that his knee condition is related to his service-connected bilateral foot and low back conditions.  

Examination reports and medical opinions dated in August 2005, August 2007, December 2007, April 2011, and September 2013 all concluded that a knee disability was not of service onset.  The December 2007 and September 2013 opinions also indicated that a knee disability was not caused or aggravated by service-connected conditions.  

The August 2005 and August 2007 opinions were either without a stated rationale, or based solely on the absence of no "clear documented evidence" of knee tendonitis prior to, during, or at separation from service.  As there is no rationale in these opinions which could be used to rebut the contrasting opinions, they are essentially without probative value.   

The December 2007 examiner explained that if the knee pain was present during service, tendonitis was a self-limited condition that would resolve without ongoing chronic problems.  The examiner also observed that the service-connected pes planus was mild, and there was no altered gait that would result in aggravation of the knees.  The examiner concluded that the knee tendonitis was more likely due to occupational duties over the last 17 years, which had required standing on concrete floors all day with occasional heavy lifting and repetitive squatting.  The April 2011 VA examiner endorsed that opinion, and stated that it was less likely than not that his bilateral knee pain was caused by or result of activities during service.  

A VHA opinion obtained in September 2013 concluded that there was no indication of an injury to the knees during the time of service that would have likely caused bilateral knee tendinitis.  Although it was possible for knee tendinitis to be associated with an abnormal gait, numerous examinations showed a normal gait, with no limp.  The Veteran did not experience symptoms of knee tendinitis, nor was he found to have physical findings of knee tendinitis during or shortly after his military service.  If his knee tendinitis was due to a claimed rigorous exercise program military service, symptoms and findings would have been present during or shortly after his time in service.  Therefore, it was not likely that his diagnosis of knee tendinitis was due to his pre-existing service-connected disabilities.

Positive opinions were provided in October 2005, July 2008, March 2010, August 2011, and May 2013.  

The October 2005 VA outpatient treatment provider stated that the cause of the knee pain was "unclear," but noted that it "correlated" with the Veteran's time in service and the stresses of boot camp, and concluded that it was "possible" that the knee pain could be related to service.  However, the possibility of an association is not sufficient to raise a reasonable doubt.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) (noting that the probative value of a medical opinion is diminished where the opinion is ambivalent); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  

The remaining four positive opinions were provided by two chiropractors, who based their opinions on the Veteran's history of knee pain beginning in boot camp, and worsening over the years.  They also indicated that the flat feet altered the biomechanics of the lower extremities, which had caused or aggravated his knee conditions.  In June 2008, Dr. H. explained that flat feet or pronation of the ankle altered the biomechanics of the lower extremities, creating altered stress patterns in the knees, often leading to pain and joint degeneration.  Dr. M. said, in August 2011, that it was at least as likely as not that the degenerative joint changes were due to multiple micro-traumas to these joints and resultant biomechanical changes from intense physical demands placed on his flat feet.   

Because there is no contemporaneous evidence in service of any knee symptomatology, or after service until 2005, more than 30 years after discharge, the credibility, competence, and probative value of the lay histories provided by the Veteran and friends and relatives are of particular importance.  The Board acknowledges that the mere absence of contemporaneous clinical data is insufficient, standing alone, to deny the Veteran's claims for service connection.  See Buchanan, 451 F.3d at 1336 (2006).  However, such an unexplained gap in relevant complaints is a factor for consideration, particularly, where, as here, the other evidence weighs against those claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder). 

The statements provided in connection with the claim and appeal are to the effect that his knee disabilities began during an especially arduous basic training, during a forced exercise program for weight loss; that he has had constant pain in the knees since service; and that he did not seek treatment prior to his claim because he had no insurance, and could not afford to see a doctor.  Evidence in support of his history consists of lay statements and hearing testimony, to the effect that the Veteran has had knee problems since service.  

However, service treatment records show that the Veteran complained of ankle and foot pain on one occasion, and other symptoms on various other occasions during service.  No pertinent symptoms were noted at separation, and findings at that time were normal.  Moreover, when initially evaluated to establish care by VA in May 2005, the Veteran only mentioned hypertension and tobacco use.  He did not report knee pain on this occasion when a general report of his medical conditions was obtained.  Just as the Veteran would have been expected to report persistent or recurrent knee symptoms when afforded the opportunity to do during service, he likewise would have been expected to alert his health care provider to any such symptoms that manifested after discharge, particularly in the course of a general history of his medical conditions in connection with his initial evaluation at the VA  See AZ, 731 F.3d at 1315 . 

Additionally, at that time, the Veteran indicated that he had previously been prescribed 3 medications for treatment of hypertension, but that he had been off the medications for one year, due to cost and lack of insurance.  As noted above, this period also coincides with the decline in business reported by the Veteran to SSA, due to his multiple disabilities.  As such, the Board does not find it credible that lack of funds or insurance entirely precluded medical care throughout the 33-plus years that elapsed between his discharge from service in 1971 and the first VA treatment in 2005.  Thus, the complete absence of any contemporaneous mention of a knee condition between 1971 and 2005 is not explained by the Veteran's financial condition.  

In a February 2007 SSA assessment, the Veteran said that his conditions, including the knee pain, first interfered with his ability to work in June 2004, with most of the "changes" occurring in 2005.  While not ruling out the presence of a disability prior to June 2004, this statement tends to provide a logical explanation as to the lack of treatment for so many years after service.  In addition, it weighs against the history of in-service injury followed by a progressive increase in disability over the next three to four decades.

In addition, the Veteran's post-service occupations included, according to numerous histories, a tool sharpening business for 17-20 years.  His tool sharpening business required considerable standing on concrete floors, bending, and lifting.  According to the VA examiner in December 2007, this was the most likely cause of his knee condition.  Therefore, the Board finds that the evidence establishes that a bilateral knee disability did not have its inception during service.  

It is also contended that a bilateral knee disability was caused or aggravated by the Veteran's service-connected disabilities.  The Veteran himself is not competent to make such a determination, as it requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).

The December 2007 examiner observed that the service-connected pes planus was mild, and there was no altered gait that would result in aggravation of the knees.  A VHA opinion obtained in September 2013 also noted that although it was possible for knee tendinitis to be associated with an abnormal gait, numerous examinations showed a normal gait, with no limp.  

The positive opinions from the two chiropractors based their opinions on the flat feet having altered the biomechanics of the lower extremities, which had caused or aggravated his knee conditions.  In June 2008, Dr. H. explained that flat feet or pronation of the ankle altered the biomechanics of the lower extremities, creating altered stress patterns in the knees, often leading to pain and joint degeneration.  Dr. M. said, in August 2011, that it was at least as likely as not that the degenerative joint changes were due to multiple micro-traumas to these joints and resultant biomechanical changes from intense physical demands placed on his flat feet.   

Thus, the evidence suggests that the severity or symptomatology associated with the pes planus is relevant to the questions involving secondary service connection.  The medical evidence shows a normal to mildly altered gait.  Examinations in December 2006, April 2007, and December 2007 showed a normal gait.  The April 2007 consult revealed moderate flat feet, while the December 2007 examination reported mild pes planus.  In July 2008, a mildly altered gait was reported, with moderate pronation.  A minimal abnormal gait secondary to pes planus was noted in March 2010 and April 2011.  The April 2011 examiner also noted that there was no evidence of abnormal shoe wear.  In October 2011, the Veteran's aches and pains were thought to be due to inactivity.  

The VA examination in August 2012 reported a normal gait, and the examiner also stated that there was no functional impairment resulting from the Veteran's pes planus.  In addition, in August 2012, it was noted that there was no evidence of over-pronation.  Significantly, X-rays at that time showed borderline pes planus.    

Thus, the Board finds that the weight of the evidence establishes that the Veteran has minimal, if any, alteration in his gait secondary to pes planus.  Estimates of his pronation and flat feet have ranged from no over-pronation to moderate pronation.  However, the April 2011 examiner noted that there was no evidence of abnormal shoe wear, an indication of the effects over time, and the August 2012 VA examination included X-rays which showed only borderline pes planus.  Thus, the Board finds that the VA opinions, concluding that the Veteran did not have an altered gait such as to aggravate a knee condition, are more consistent with the demonstrated level of severity of pes planus.  Moreover, no examiner has found that the hallux valgus or low back disability, both of which are service-connected secondary to the pes planus, is implicated in the cause or aggravation of a knee disability.  

Given the foregoing, the weight of the evidence is against the claim or service connection for a bilateral knee disability, on the basis of direct service incurrence, and as secondary to or aggravated by a service-connected disability, in particular, pes planus.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  

D.  Hips

The Board has reviewed the claim but finds that the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hip disability.  

First, the Board has considered the Veteran's allegations that he was overweight on service entrance, was required to undergo a forced weight loss program, and had bilateral hip pain following exercise.  The Board notes that the Veteran's service treatment records do not reveal complaints or treatment for the hips.  Rather the service discharge examination noted normal lower extremities.  

Before determining the credibility of the Veteran's statements regarding service incurrence of a bilateral hip disability, the Board must first determine if the Veteran has a current bilateral hip disability.  Unfortunately, the Board finds that the weight of the evidence is against such a finding.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this matter, however, there is no probative evidence showing a bilateral hip disability at any point during the period under appellate review.  

The evidence reveals intermittent reports of hip pain without findings of any underlying pathology.  For instance, in a December 2005 VA record, it was noted that the Veteran provided a history of bilateral knee pain that radiated to the hips and ankles, onset during service.  No diagnosis was rendered.  Similarly, in a May 2006 VA medical record, the Veteran reported painful hips.  The assessment was joint pain.  

The included SSA disability determination records show that he is disabled for SSA purposes for psychiatric disorders and a secondary diagnosis of other disorders of bone and cartilage.  They do not show a bilateral hip disability.  

Similarly, the submitted private medical treatment records do not confirm a current disability.  For instance, in the June 2008 letter from Dr. J. H., the chiropractor does not identify any current hip disability.  Rather, he indicates that the Veteran has normal range of motion of the hip joints but with passive pain at the end of range of motion.  Moreover, in the March 2010 letter from Dr. J. H., the chiropractor acknowledges that there is no radiologic evidence of any right hip disability.  

The Board acknowledges that Dr. J. H. indicates that there is 2006 radiologic evidence of a degenerative changes in the left hip.  The Board does not find the report competent medical evidence.  First, the chiropractor does not further describe the x-ray.  Significantly, the March 2010 VA examiner located May 2006 x-rays of the hip but did not find any evidence of arthritic changes.  Moreover, private chiropractor Dr. A. M. in an August 2011 letter also verifies that the 2006 VA x-ray findings did not show a current hip disability.  These findings of no left hip disability are consistent with the more x-ray evidence conducted during the March 2010 VA examination which revealed no arthritic changes to the left hip.   

On a VA examination in April 2011, the Veteran reported that his bilateral hip pain resulted in limited standing for prolonged periods of time.  The Veteran had a normal gait, with no sign of abnormal shoe wear.  The lower extremities were nontender, with range of motion and strength of all joints and normal.  He did not have any evidence of abnormal weight-bearing.  Examination of the hips revealed posterior tenderness.  He had some reduction in flexion and abduction and internal and external rotation of the hips.  There was pain at the end range.  Strength was normal in all motions.  The examiner stated that regarding the Veteran's bilateral hip condition, there was no diagnosis because although there were symptoms, there was no current clinical objective evidence of diagnosable disease or pathology. 

Finally, as to the August 2011 letter from private chiropractor, Dr. A. M., the chiropractor decidedly did not provide a diagnosis of a bilateral hip disability due to the lack of radiological evidence of a current disability.  The chiropractor acknowledges that review of the VA x-ray reports from 2006 did not reveal evidence of a hip disability.  He specifically declined to offer any etiology opinion based on the lack of an identifiable disability.

As regards the March 2010 VA examination results, the Board finds it significant that the examiner was unable to render a diagnosis of a hip disability.  In this respect, the examiner stated that here is no diagnosis because, although there are symptoms, there is no clinical objective evidence of diagnosable disease or pathology.

Additionally, in June 2010, the same VA examiner who conducted the March 2010 VA examination was unable to render an opinion as to the etiology of a bilateral hip disability in the absence of a current diagnosis.  Similarly, in August 2011 Dr. M., the private chiropractor, noted "bilateral hip segmental dysfunction through radiographic and clinical examination," but ultimately stated that "he was unable to provide an opinion of bilateral hip problems related to his service, due to a lack of radiologic evidence."  He did not mention the hips in his subsequent opinion in May 2013, nor is there any other lay or medical evidence referring to a disability or complaints of the hips after Dr. M.'s August 2011 report.     

In total, the weight of the evidence reveals that while the Veteran has bilateral hip pain, he does not have a hip disability.  It is important to note that pain alone does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  As noted, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Veteran did not raise any additional arguments in connection with his request for a new decision on this matter.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral plantar fasciitis is denied.  

Service connection for a right ankle disability is denied.  

Service connection for degenerative changes of the talonavicular joint of the left ankle is granted.  

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral hip disability denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


